Citation Nr: 9932909	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  94-10 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
seizure disorder, currently evaluated as 20 percent 
disabling.

2.  Entitlement to a temporary total disability rating under 
38 C.F.R. § 4.29 for hospitalization commencing in August 
1992.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The appellant served on active military duty from November 
1956 to November 1960 and from January 1961 to January 1968.

This appeal arises from a January 1993 rating decision of the 
Nashville, Tennessee, Regional Office (RO) that denied the 
appellant's claim for an evaluation greater than the 10 
percent disability rating assigned to his service-connected 
seizure disorder.  In that same decision, the RO denied a 
claim for a total disability rating under 38 C.F.R. § 4.29 
(1999) based on hospitalization during a period commencing in 
August 1992.  In July 1997, the RO granted in part the 
appellant's claim for an increased disability evaluation and 
awarded a 20 percent rating for the seizure disorder.  
However, insofar as the appellant has expressed his desire to 
seek a rating greater than 20 percent, the RO's decision 
remained adverse to him.  

The Board notes that the appellant requested a hearing before 
the Board, but he subsequently canceled that hearing. 

The claim for a total disability rating based upon 
hospitalization is the subject of the remand portion of this 
decision.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claim has been obtained.

2.  On Department of Veterans Affairs (VA) examination in 
April 1996, it was reported that the appellant had had 
seizures for about 10 years after separation from service.  
He reported having had no grand mal seizures in the past two 
years, but he also reported experiencing increased incidents 
of petit mal events associated with falls.

3.  On VA examination in March 1997,  the appellant reported 
having had two seizures in June 1996 and one seizure in July 
1996.  While the frequency of minor seizures was not 
specified in that examination report, there was no indication 
that the appellant suffered an average of five to eight minor 
seizures weekly.

4.  On  VA examination in March 1997, the appellant was 
diagnosed with seizure disorder, good control on Valproic 
Acid; probable cerebellar alcoholic disease; and neuropathy 
most likely secondary to combination alcohol and possibly 
peripheral vascular disease.  


CONCLUSION OF LAW

The criteria for a rating higher than the current 20 percent 
evaluation for a service-connected seizure disorder are not 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.124a, 
Diagnostic Code (DC) 8911 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the claim for an increased disability rating 
for service-connected seizure disorder, the Board must first 
determine whether the claim is well grounded.  In Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West, 118 S. Ct. 2348 (1998), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) held 
that, under 38 U.S.C.A. § 5107(a) (West 1991), the Department 
of Veterans Affairs (VA) has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) held that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
en banc consideration denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam). The threshold question is 
whether a claimant has submitted evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  If a claimant meets this threshold 
requirement, VA's duty to assist in developing the facts 
pertinent to the claim under 38 U.S.C.A. § 5107 is triggered. 

A claim for an increased rating is a new claim and "is 
generally well grounded under 38 U.S.C.A. § 5107(a) when a 
claimant indicates that a service-connected disability has 
increased in severity."  Colayong v. West, 12 Vet.App. 524, 
532 (1999).  The Board finds that the appellant's claim is 
well grounded on the basis of his statements that his 
seizures have worsened in frequency.  Accordingly, VA's duty 
to assist the appellant in the development of this claim has 
been triggered.  

Initially, the Board notes that all relevant records have 
been obtained and that VA has not been made aware of any 
additional relevant records.  In addition, there is no 
further obligation to seek to obtain records of Social 
Security Administration (SSA) benefits.  Cf. Murincsak v. 
Derwinski, 2 Vet.App. 363, 370, 372 (1992) (VA has duty to 
assist by obtaining SSA records that are pertinent to a well 
grounded claim).  In a 1993 VA progress note, an examiner 
indicated that the appellant had recently applied for SSA 
benefits on the basis of a non-service-connected psychiatric 
disability and his service-connected seizure disorder.  
However, during a March 1997 VA examination, the appellant 
indicated that the SSA benefits were based on a non-service-
connected psychiatric disability.  Since the later 
characterization of the SSA benefits clarifies that those 
benefits were based on a non-service-connected disability, VA 
was not obligated to seek to obtain these records.

The appellant's seizure disorder is rated under 38 C.F.R. 
§ 4.124a, DC 8911 (1999).  The disability is currently 
evaluated as 20 percent disabling.  A 20 percent rating is 
warranted if there is at least one major seizure in the last 
two years or at least two minor seizures in the last six 
months.  The next higher rating, a 40 percent evaluation, is 
warranted if there is at least one major seizure in the last 
six months or two major seizures in the last year or if there 
is an average of five to eight minor seizures weekly.

Over the years, the appellant has been prescribed various 
anticonvulsant medications.  He has reported that he has been 
hospitalized on several occasions because of seizures.  On 
his March 1993 notice of disagreement, the appellant reported 
having had two major seizures, with treatment at private 
hospitals.  He also reported having received constant care in 
October 1992 at a private hospital (apparently in Cumberland, 
Maryland) because of continuous seizures.  The Board notes, 
however, that the appellant's October 1992 hospitalization 
record does not disclose constant seizures; rather, the 
treatment was for a seizure experienced prior to 
hospitalization.

In late August 1992, the appellant was hospitalized at a 
private facility after an argument with a relative and after 
failure to take his medications.  At that time in late 
August, the appellant reported suffering "seizure after 
seizure after seizure."  The VA examiner noted that the 
appellant had been found "slumped over" at a bus station 
and that he had slurred speech and a strong odor of alcohol 
on his breath.  Despite the appellant's complaint of having 
seizures, the examiner gave an impression of alcohol 
intoxication.  Upon being transferred to a VA facility, it 
was reported that he had no significant history of dizziness 
or blackouts except when he stopped taking his medication.  
During his hospitalization, there were no more observed 
seizures, and his seizures were well under control by the 
time he was discharged from the VA hospital.

During early to mid-September 1992, the appellant was 
admitted to the Richmond, Virginia, VA medical center with 
complaints of right lower extremity weakness.  The morning of 
his admission, he reported having fallen down and hit his 
head after drinking.  A computed tomography scan of his head 
revealed "a questionable very, very mild left lacunar 
infarct."  The diagnosis was a mild left cerebrovascular 
accident, with additional diagnoses of seizure disorder and 
post-traumatic stress disorder.  With regard to the seizure 
disorder, the VA physician recommended that the appellant's 
prescription for Phenobarbitol be tapered and that he receive 
"mono therapy" on Dilantin. 

Several days later, in late September 1992, the appellant was 
found unresponsive at a bus station with vomit.  He was found 
to have a mostly empty bottle of isopropyl alcohol in his 
pocket, and "witnesses denied any evidenced generalized or 
focal seizure activity or bowel or bladder incontinence."  
VA physicians administered activated charcoal for isopropyl 
intake.  The examining VA physician also noted the 
appellant's recent hospitalization for weakness and suspected 
lacunar infarct.  During his hospital stay, he exhibited 
signs consistent with alcohol withdrawal, but his stay was 
otherwise unremarkable.

In October 1992, he was hospitalized at a private facility 
with an admitting diagnosis of seizure disorder and impending 
delirium tremens.  In a consultation report soon after 
admission, the appellant was described as mildly disoriented 
in time with amnesia for the events of the previous day, but 
with an unremarkable cranial nerve examination and no tremors 
noted.  The consulting impression was seizure disorder, 
general tonic-clonic (by history), uncontrolled, secondary to 
non-compliance.  The discharge summary noted that he had run 
out of seizure disorder medication several days prior to the 
hospitalization.  During this hospitalization, no seizure-
like activity was observed.  The final diagnosis was alcohol 
abuse with impending delirium tremens and seizure disorder 
with seizure activity secondary to noncompliance with 
medications.  On neurological examination during this private 
hospitalization, the appellant "seem[ed] intermittently 
alert and seem[ed] to have absent spells or spells where he 
willfully won't answer followed by agitated episodes where he 
is difficult to calm or control by voice."  The private 
physician also observed that he had "no current seizure 
activity."  On electroencephalographic examination, the 
examiner found paroxysmal slowing of cerebral activity during 
the interictal (i.e., between convulsions) phase of the 
seizure disorder, with no clear-cut focal abnormalities or 
epileptiform changes.

The Board notes the appellant's contention that he was 
hospitalized at this private facility with one grand mal 
seizure and that he experienced 14 to 16 petit mal seizures 
while hospitalized.  Appeal to Board of Veterans' Appeals, VA 
Form 9 at 1 (April 20, 1993); Statement of Accredited 
Representation in Appealed Case, VA Form 1-646 at 4 (July 29, 
1994).  However, the private hospital discharge summary 
directly contradicts this contention.  Indeed, contrary to 
the appellant's statement, the discharge summary for the 
period of hospitalization in question specifically states 
that no seizure activity was observed during this timeframe.

The appellant was transferred from the private facility to 
the Martinsburg, West Virginia, VA medical center in late 
October 1992.  At that time, it was noted that he had had 
"intermittent seizures for a number of years" that seemed 
to be "always related to drinking or stopping."  He 
reported experiencing blackouts, shaking, and "charlie 
horses."  On the discharge summary, the appellant complied 
with medication orders and remained seizure-free during his 
entire hospital stay, which ended in late November 1992.

In February 1993, in connection with ongoing VA treatment, it 
was noted that there had been no recent seizure activity.  

In April 1995, the appellant was monitored for weakness of 
the hand and mouth, and he underwent an arteriogram.  The 
diagnosis was transient ischemic attack like symptoms with a 
negative carotid workup and left aorta iliac disease.  
Claudication was also noted.  During this period of 
hospitalization, he underwent a femoral bypass graft.  
Notably, on a preanesthetic summary, it was noted that the 
appellant had a history of seizures, but that the condition 
was under "good control" with the current medications.

Subsequently, the appellant was monitored at the Mountain 
Home, Tennessee, VA medical center.  In late May 1995 to 
early June 1995, he was admitted for depression and suicidal 
ideation.  One of the diagnoses was "seizure disorder, by 
history."  

On a subsequent admission, in mid- to late March 1996, 
"there was some question as to whether his seizures in the 
past may or may not have been related to alcohol or 
medication withdrawal."  The VA physician stated that since 
the appellant was taking low levels of Valproic Acid, if he 
were to have further seizures, an increased dosage might be 
considered.  

In late June and early July 1996, the appellant was admitted 
to the Mountain Home VA facility because of depression, 
suicidal ideation, and alcohol consumption.  During the 
hospitalization, he was closely monitored for signs of 
alcohol withdrawal, but "[h]e did not demonstrate overt 
signs and symptoms of alcohol withdrawal, as evidenced by 
absence of seizures, tremors, hallucinations and essentially 
stable vital signs."  

Thus, the records of medical treatment, both private and VA, 
reflect that the appellant has had ongoing treatment for 
various conditions, including alcohol intoxication, a mild 
cerebrovascular accident, claudication with a femoral bypass 
graft.  The record shows various emergency hospital 
admissions in 1992; however, subsequently, his records have 
primarily pertained to treatment of conditions other than his 
seizure disorder (including claudication, a cerebrovascular 
accident, and depression).

The appellant has undergone several recent VA examinations in 
connection with this claim. In April 1996, he underwent a VA 
miscellaneous neurological disorders examination.  The 
examiner recounted that the appellant reported not having had 
a grand mal seizure in the last two years, but that he had 
"been experiencing increased incidents of petit mal events, 
associated with falls."  Subjective complaints included 
arthralgias of the hips, an inability to walk more than 100 
yards, and numb medial thighs.  On objective examination, his 
mental status and cranial nerves were apparently intact, and 
his sensory nerves were intact except for the medial thigh 
area.  He had mild cerebellar dysfunction as to balance and 
equilibrium, but he did not have ataxia.  He had no migraine 
headaches, tics, paramyoclonus, or chorea, and magnetic 
resonance imaging of his head was normal.  The diagnoses were 
seizure disorder, continuing at present with less grand mal 
activity and increased petit mal activity; anxiety neurosis; 
lumbar spine spondylosis; right femoral neck osteoma; 
degenerative joint disease of both hips; peripheral vascular 
disease; and generalized atherosclerosis, status post femoral 
to femoral bypass.

More recently, in March 1997, the appellant was examined at 
the Mountain Home, Tennessee, VA medical center.  There, he 
recounted that when he first started having seizures (i.e., 
several months after an in-service accident), he experienced 
"one spell every four months, usually brought on by anxiety, 
lack of food, stress or loss of sleep."  He recalled having 
switched medications because of their ineffectiveness, and he 
recalled having been given Valproic Acid in 1994, which 
seemed to be helping.  The appellant further reported that he 
thought he had been having staring spells but that he was not 
sure.  At the time of the examination, however, there were no 
neurological subjective complaints, including headache, 
numbness, tingling paralysis, weakness, double vision, tremor 
or difficulty with his gait.  The examining VA physician 
specifically addressed issues raised by the RO:

SPECIFIC EVALUATION INFORMATION REQUIRED BY THE 
RATING BOARD:  . . . In the past year, from 3/96 
to 3/97, the patient has had two seizures in June 
and one seizure in 7/96.  The two seizures that 
occurred in June he states were because he was 
out of food, out of money and had lost sleep and 
may have been non-compliant with his medications.  
The spell he had in July was related to drinking 
alcohol and possibly missed medications because 
of that.

The appellant did not describe the degree of severity of 
these reported seizures.  

The examining VA physician further noted that a 1996 computed 
tomography examination was interpreted as normal and that a 
March 1996 electroencephalograph was also interpreted as 
normal.  The diagnoses were seizure disorder, good control on 
Valproic Acid; probably cerebellar alcoholic disease; and 
neuropathy most likely secondary to combination alcohol and 
possibly his peripheral vascular disease.  

The evidence does not support a finding that the appellant 
has at least one major seizure in the last six months or two 
major seizures in the last year or an average of five to 
eight minor seizures weekly, which are the criteria for a 40 
percent evaluation under the relevant diagnostic code.  See 
38 C.F.R. § 4.124a, DC 8911.

To the extent that the appellant states that he has 
experienced an increasing frequency of petit mal episodes, 
the Board finds that he is not a reliable historian of his 
past medical history and that his credibility is suspect.  
For instance, on an October 1992 private hospital report, the 
examining physician wrote, "[T]he patient does not seem 
capable of giving an accurate history or [is] at least 
unwilling to do so . . ."  Additionally, that physician 
recounted the appellant's recitation that his separation from 
military service had been based on a combat injury; on the 
contrary, the appellant's service records indicate that he 
was separated because of continuing problems with alcoholism.  
Thus, despite some characterizations of the appellant as a 
"very good historian" (August 1992 Salem, Virginia, VA 
medical center discharge summary), the non-credible account 
provided by the appellant in October 1992 (only several 
months later while privately hospitalized) calls the 
appellant's credibility into question.  The Board further 
notes the appellant's statement that he had 14 to 16 petit 
mal seizures during one hospitalization even though the 
hospitalization records contradict that.

The Board is aware of a regulation that pertains to 
identification of epilepsy  and epileptiform attacks.  The 
regulation provides that, "[a]s to frequency, competent 
consistent lay testimony emphasizing convulsive and immediate 
post-convulsive characterizations may be accepted" and that 
"[t]he frequency of seizures should be ascertained under the 
ordinary conditions of life (while not hospitalized)."  
38 C.F.R. § 4.121 (1999).  However, because of the 
unreliability of the appellant's description of his seizures, 
coupled with the contemporaneously recorded medical evidence 
pertaining to seizure frequency, a higher schedular rating is 
not warranted.

Therefore, a review of the medical evidence and review of the 
appellant's own statements, bearing in mind his reliability, 
does not support an increased evaluation for his service-
connected seizure disorder.

ORDER

Entitlement to a higher rating than the 20 percent evaluation 
currently in effect for service-connected seizure disorder is 
denied. 


REMAND

The Board is also of the opinion that additional development 
is required prior to further disposition of the remaining 
claim, a claim for a total disability rating based on 
hospitalization under 38 C.F.R. § 4.29 (1999). 

In his September 1992 claim, the appellant specifically 
requested such benefits for a period of hospitalization 
commencing in August 1992.  In its January 1993 rating 
decision, the RO denied the appellant's claim.  In his March 
1993 notice of disagreement, the appellant specifically 
disagreed with this decision as well as with the RO's 
decision regarding the increased rating claim.  However, the 
RO did not provide a statement of the case, as required under 
38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. § 19.29 (1999); 
see also 38 C.F.R. § 20.202 (1999) (describing how claimant's 
substantive appeal must relate to issues in statement of the 
case); Costa v West, 11 Vet.App. 102, 106 (1998); Tablazon v. 
Brown, 8 Vet.App. 359, 361 (1995) (claim was not final where 
RO did not furnish statement of the case).

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following:

The RO should provide the appellant with a 
supplemental statement of the case regarding 
its decision as to the claim for a total 
rating under 38 C.F.R. § 4.29 and apprising 
the appellant of his appellate rights and 
responsibilities.

Upon remand, the appellant will be free to submit additional 
evidence. See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.103(a) 
(1999); Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129 (1992).  The Board 
notes that a remand "confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders."  Stegall v. West, 11 Vet.App. 268 
(1998).

The RO must afford expeditious treatment to this claim.  The 
law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See Veterans' Benefits Improvements Act 
of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals







